DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bange et al. (US Pat Pub# 2008/0228237) in view of Wu et al. (US Pat Pub# 2018/0021589).
Regarding claim 1, Bange teaches a method for managing establishment of a communications link between an external instrument 118 (Fig. 1) and an implantable medical device 110 (Fig. 1), the method comprising storing, in a memory in at least one of the IMD or the El, a base scanning schedule that defines a pattern for scanning windows over a scanning state (Sections 0032-0041 and 0239-0244, scanning schedule 
	Wu teaches a method for managing establishment of a communications link between an external instrument 201 (Fig. 1) and an implantable medical device 101 (Fig. 1), the method comprising storing, in a memory in at least one of the IMD or the El, a base scanning schedule that defines a pattern for scanning windows over a scanning state (Sections 0008, 0057, and 0087, scanning schedules); entering the scanning state during which a receiver scans for advertisement notices during the scanning windows, wherein at least a portion of the scanning windows are grouped in a first segment of the scanning state (Sections 0008, 0057, 0063, 0067, and 0087, grouping windows in a segment etc.); and establishing a communication session between the IMD and the EI (Fig. 1 and Sections 0008, 0057, 0063, 0067, and 0087, communication between IMD and EI).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 4, the combination including Wu teaches wherein the scanning windows in a second segment of the scanning state are spaced apart based on a second scanning interval that is longer than a scanning interval between the scanning windows in the first segment of the scanning state (Sections 0008-0009, and 0063, second segments).
Regarding claim 5, the combination including Bange teaches wherein the scan reset pattern defines the pseudo-scanning schedule to have a scanning interval between the scanning windows that is shorter than the second scanning interval associated with the segment (Sections 0032-0041 and 0239-0244, resetting scanning).
Regarding claim 6, the combination including Bange teaches wherein the scan reset pattern defines a pattern for scan start requests and scan end requests that separated by a predetermined reset interval to form the pseudo-scanning schedule (Sections 0032-0041 and 0239-0244, reset scanning with pseudo schedule).
Regarding claim 7, the combination including Wu teaches wherein the base scanning schedule corresponds to a Bluetooth connection schedule, and wherein the scan reset pattern forms a pseudo-scanning schedule having a higher duty cycle than a duty cycle corresponding to the Bluetooth connection schedule.
Regarding claim 8, the combination including Bange teaches wherein an El stores an application in memory, the application configured to communicate with the 
Regarding claim 9, the combination including Bange teaches wherein the base scanning schedule, scan reset pattern and the pseudo-scanning schedule are asynchronous with respect to advertising operations by the IMD (Sections 0032-0041 and 0239-0244, asynchronous scheduling).
Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bange et al. (US Pat Pub# 2008/0228237) in view of Cili et al. (US Pat# 9,420,480).
Regarding claim 10, Bange teaches a method for managing establishment of a communications link between an external instrument 112 (Fig. 1) and an implantable medical device 110 (Fig. 1), the method comprising storing, in a memory in at least one of the IMD or the El, a base scanning schedule that defines a pattern for scanning windows over a scanning state (Sections 0032-0041 and 0239-0244, scanning schedule etc.); storing, in the memory, an IMD application to communicate with the IMD, and a scan reset pattern to form a pseudo-scanning schedule that differs from the base scanning schedule (Sections 0032-0041 and 0239-0244, scan reset); entering the scanning state during which an RF circuit scans for an advertisement notice during the scanning windows (Sections 0032-0041 and 0239-0244, scanning advertisements); managing the scanning window in accordance with the pseudo-scanning schedule or the base scanning schedule based on the determining operation (Sections 0032-0041 and 0239-0244, scanning schedule); and establishing a communication session between the IMD and the EI (Figs. 1-2 and Sections 0032-0041 and 0239-0244, 
	Cili teaches determining whether the application is running in a foreground state or a background state (Claims 1, 5, 10, and 13-14, determining if the application is in the foreground or background).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether the IMD application is running in a foreground state or a background state as taught by Cili into Bange’s method in order to improve communication.
Regarding claim 14, Bange teaches wherein the cancelling and entering operations comprise cancelling a first connection request to the RF circuit and sending a second connection request to the RF circuit (Sections 0032-0041 and 0239-0244, if connection fails scanning for another connection etc.).
Regarding claim 15, Bange teaches wherein the scan timer is started when entering the scanning state and the determining operation is performed when the scan timer expires (Sections 0032-0041 and 0239-0244, scan timers etc.).
Regarding claim 16, Bange teaches wherein the scan timer is associated with a scan reset pattern that defines a pattern for scan start requests and scan end requests that are separated by a predetermined reset interval to form the pseudo-scanning schedule (Sections 0032-0041 and 0239-0244, scan timer related to reset patterns etc.).

Regarding claim 18, Bange teaches wherein the scan timer is associated with a scan reset pattern that defines a pattern for scan start requests and scan end requests that are separated by a predetermined reset interval to form the pseudo-scanning schedule (Sections 0032-0041 and 0239-0244, scan timer related to reset patterns etc.).
Regarding claim 19, Bange teaches wherein the base scanning schedule, scan reset pattern and the pseudo-scanning schedule are asynchronous with respect to advertising operations (Sections 0032-0041 and 0239-0244, asynchronous).
Allowable Subject Matter
Claims 2-3, 7, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/6/2022